DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liensberger et al. (US 2015/0220598 A1), hereinafter “Liensberger”.

As per claim 1, Liensberger teaches a method comprising:
“receiving, by a management server, data from a plurality of data sources, wherein at least one data source of the plurality of data sources comprises base metadata” at [0027]-[0032], [0053]-[0054] and Figs. 1, 3;

“storing, by the management server, the data in a distributed file system cluster” at [0027] and Fig. 1;
(Liensberger teaches the computer system 102 is connected to the plurality of data sources 111 over a network)
“generating, by the management server, platform metadata for use in managing the data across a set of data management platform services” at [0028];
(Liensberger teaches the computer system 102 includes data catalog 104 which is configured to maintain data elements taken from data sources 111 and to maintains links (i.e., “metadata for used in managing the data”) between a plurality of different and otherwise unconnected but related data elements from one or more data sources 111)
“wherein the set of data management platform services comprises a data shopping component and a data preparation component” at [0028], [0052]-[0056];
(Liensberger teaches the computer system 102 includes a view creation module 103 and data virtualization system 106 converts data of different data formats and/or data types into a uniform format processable by data catalog 104, automatically classify data element and relationships between elements in corresponding data sources)
“receiving, by the data shopping component, a plurality inputs associated with data fields stored in a shopping cart of the data shopping component” at [0034]-[0038] and Fig. 2;
(Liensberger teaches the view creation module 103 receives a query including one or more query terms (i.e., “a plurality of inputs”) associated with data elements (i.e., “data fields”) stored in the data catalog 104 (i.e., “shopping cart of the data shopping component”))
“generating, by the data shopping component based on the received plurality of inputs, a view of data associated with the data fields,” at [0038];
(Liensberger teaches in response to receiving the query 141, view creation module 103 can infer data view 144, Data view 144 can satisfy one or more query terms 142, 143 , through reference to data catalog 104. For example, view creation module 103 can determine that database 111B contains data element 123, data element 123 can satisfy one or more of query terms 142, 143. View creation module 103 can determine that Web page 111E contains data element 12. Data element 124 can satisfy one or more of query terms 142, 143. ) 
“wherein the data fields identify at least a first data source and a second data source of the plurality of data source having distinct source system format” at [0031]-[0034];
(Liensberger teaches the plurality of data sources 111 having different data types and/or data formats. For example, data element 123 (i.e., “data field”) from database 111B (i.e., 
“processing, by the data preparation component based on the view of the data, one or more commands comprising a join command, a filter command, or a transform command, generating, by the data preparation component based on the one or more commands, a custom data set comprising at least a portion of the data” at [0042], [0052]-[0055];
(Liensberger teaches the view creation module derive or synthesize (i.e., “one or more commands”) data element 127 from one or more data elements 123, 124. The combination of data element 123, 124 and 127 satisfy query terms 142, 143)

As per claim 2, Liensberger teaches the method of claim 1, wherein “the set of data management platform services further comprises a load processing service, and the method further comprises: receiving, by the load processing service, a portion of the data from the at least one data source of the plurality of data sources, wherein the load processing service performs a quality control on the portion of the data” at [0027]-[0032].

As per claim 3, Liensberger teaches the method of claim 2, wherein “the set of data management platform services further comprises a source processing service, and the method further comprises: receiving, by the source processing service from the load 

As per claim 4, Liensberger teaches the method of claim 3, wherein “the set of data management platform services further comprises a subject processing service, and the method further comprises: receiving, by the subject processing service from the source processing service, the portion of the data, wherein the subject processing service standardizes the portion of the data received from the source processing service” at [0027]-[0037].

As per claim 5, Liensberger teaches the method of claim 1, wherein “the view of the data integrates a subset of the data stored in the first data source and a subset of the data stored in the second data source without modifying the distinct source system formats” at Figs. 1-2.

As per claim 6, Liensberger teaches the method of claim 5, further comprising “receiving, at a graphical user interface (GUI) in communication with the management server, a selection for a shop-for-data function; and generating, based on the selection of the shop-for-data function, the view of the data” at [0033]-0043] and Figs. 1-2.

As per claim 7, Liensberger teaches the method of claim 6, wherein “the view of the data comprises a tracking of data lineage comprising one or more of the plurality of 

Claims 8-20 recite similar limitations as in claims 1-7 and are therefore rejected by the same reasons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10,459,881 B2.  Claims 1-20 of US Patent No. 10,459,881 B2 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 












Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
June 1 2021